DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “292” has been used to designate both a “collar” and “distal direction.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 217.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Paragraph 0004, line 8, the word --is-- should be inserted between “assembly” and “configured.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 11, the limitation “a consumer-grade truck that does not require a commercial driver’s license” is considered indefinite, given that various localities may have different rules as to when a CDL is required.  Additionally, these rules may change over time.  Also, the term “consumer-grade” is unclear, given that the line between a “professional” or “commercial” product and a consumer product is not necessarily well-defined.  For example, consumers can buy large trucks and vans that are often the same models that are used commercially.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 6, 9, 10, 12-14, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Back (US 5,697,457).
With regard to claim 1, Back discloses a derrick assembly, comprising:
a frame (37+19+38);
a hydraulic cylinder assembly (52, 41, etc.) mounted to the frame (37+19+38), the hydraulic cylinder assembly comprising:
a piston rod (71) secured to the frame (“innermost tube 71 which is affixed at its lower end to the outer cylinder base 37,” see column 3, lines 62-63);
a single-tube cylinder body (52—note that the cylinder 52 is a “single tube” itself) mounted to the piston rod (71—note that cylinder body 52 is directly around piston rod 71) for reciprocal movement between a proximal position (shown in Fig. 3) and a distal position (not illustrated); and
a hydraulic chamber (82, 101) defined at least in part by the piston rod and the cylinder body, the hydraulic chamber having disposed therein a hydraulic fluid, the hydraulic chamber expanding and contracting with movement of the cylinder body between the proximal position and the distal position (inherent in the operation of Back’s hydraulic assembly);
a drive assembly (36) mounted to the cylinder body (drive assembly 36 is mounted to outer cylinder 28 via mounting elements 31, 32, 35, etc., which is in turn mounted to cylinder body 52 via plate 29 and pin 53P, see Fig. 4) for movement with the cylinder body between the proximal position and the distal position (not explicitly illustrated), wherein the drive assembly is operable to rotate an output shaft (99); and
a hydraulic assembly (see Fig. 7) configured to charge the hydraulic fluid into and out of the hydraulic chamber to cause the hydraulic chamber to expand and contract, thereby moving the cylinder body and the drive assembly between the proximal position and the distal position (expansion of chamber 82 moves the cylinder body 52 to the distal position, and contraction of chamber 82 moves the cylinder body 52 back to the proximal position).
With regard to claim 2, Back discloses a mounting assembly (31, 32, 35, 28, 29, 53P, etc.) secured to the cylinder body (52), the mounting assembly comprising a collar (28) and a mounting plate (35) secured to the collar, wherein the drive assembly (36) is secured to the mounting plate (see Fig. 4).
With regard to claim 3, the frame (37+19+38) comprises an elongated channel (19);
wherein the mounting assembly further comprises a guide plate (32) secured to the collar (28); and
wherein the guide plate (32) interfaces with the channel (19) to guide the cylinder body between the proximal position and the distal position (“elongate spacer 32 is received in an elongate slot 33 in the wall of the mast 19”).
With regard to claim 5, Back discloses that the frame comprises an elongated channel (38) in which the cylinder body (52) is reciprocably mounted for movement between the proximal position and the distal position; and
wherein the channel has mounted therein a slide block (48F, 49, 51) along which the cylinder body slides as the cylinder body moves between the proximal position and the distal position (see Fig. 3).
With regard to claim 6, the slide block (48F, 49, 51) includes a circular central opening sized and shaped to closely receive the cylinder body (52—note that the central opening of element 48F receives a tubular, which in turn receives the cylinder body, and this meets the relative term “closely,” as a seal is maintained between all of the cylinders with no gaps present).
With regard to claim 9, the slide block (48F, 49, 51) is seated in a distal end portion of the channel (the slide block is at the upper end of the internal channel of tube 38).
With regard to claim 10, Back discloses a mobile drilling rig (Figs. 1 and 2) including the derrick assembly of claim 1, further comprising:
a vehicle (i.e. the truck shown in Figs. 1 and 2) to which the derrick assembly is mounted for movement between a first orientation (Fig. 1) and a second orientation (Fig. 2); and
a lifting assembly (e.g. cylinder 21) mounted to the vehicle and operable to move the derrick assembly between the first orientation and the second orientation.
With regard to claim 12, Back discloses a derrick assembly, comprising:
a frame (44) comprising an elongated channel (i.e. the internal bore of element 44);
a hydraulic cylinder assembly (52, 63) mounted to the frame (Fig. 3, the hydraulic cylinder 52 is “mounted” to the frame 44 in the sense that they are connected together as part of the same overall device), the hydraulic cylinder assembly comprising:
a fixed part (63) secured to the frame (44);
a movable part (52) mounted to the fixed part (63) for reciprocal movement between a proximal position and a distal position; and
a hydraulic chamber (82) defined at least in part by the fixed part and the movable part (as the hydraulic chamber is between elements 52 and 63), the hydraulic chamber having disposed therein a hydraulic fluid (see hydraulic lines 92, 95, etc.), the hydraulic chamber expanding and contracting with movement of the movable part between the proximal position and the distal position (occurs inherently during operation—see description of Back’s operation);
a drive assembly (36) mounted to the movable part (52, via connectors 31, 32, 35, 53P, etc.) for movement with the movable part between the proximal position and the distal position, wherein the drive assembly is operable to rotate an output shaft (99);
a hydraulic assembly (Fig. 7) configured to charge the hydraulic fluid into and out of the hydraulic chamber to cause the hydraulic chamber to expand and contract (via lines 92, 95, etc.), thereby moving the movable part and the drive assembly between the proximal position and the distal position; and
a slide block (58, 59, 61) mounted in the channel (as the slide block is mounted within the internal bore of element 44, the internal bore being the claimed “channel”), the slide block including an opening sized and shaped to receive the movable part as the movable part moves between the proximal position and the distal position (the opening in the slide block 58 receives the movable part 52, which slides against seals 59 and 61).
With regard to claim 13, Back teaches that a cross-section of the opening corresponds to a cross-section of the movable part such that the opening is sized and shaped to closely receive the movable part (see Fig. 3, which shows the opening in member 58 closely fitting against the cylinder 52).
With regard to claim 14, the slide block (58) is mounted in a distal end portion of the channel (the slide block 58 is mounted in the interior bore of the tube 44, i.e. the “channel,” at the top end of the bore, i.e. the “distal end portion”).
With regard to claim 16, Back teaches that the fixed part (63) comprises a piston rod (element 63 is a piston that is acted on by fluid pressure, and is also in the shape of a rod, given that a rod can be hollow), and wherein the movable part (52) comprises a cylinder body movably mounted to the piston rod (see Fig. 3).
With regard to claim 17, Back teaches that the movable part (52) comprises a single tube, and does not include an additional tube mounted inside or outside the single tube (note that Back does disclose additional tubes inside and outside of the movable part, however, the movable part 52 does not include those tubes.  The movable part 52 is a tube itself and does not include other tubes).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Back.
	With regard to claims 8 and 15, Back fails to teach the slide block being formed of an ultra-high molecular weight plastic material.
	It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Back by forming at least a portion of the slide block (48F, 49, 51) of an ultra-high molecular weight plastic material, as examiner hereby takes Official Notice that HMW materials were well known for their low-friction properties.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Back in view of Applicant’s Admitted Prior Art (hereinafter AAPA) AND Baaske et al. (US 2016/0258216, hereinafter Baaske).
With regard to claim 11, as best understood, Back is silent as to whether the vehicle is a consumer-grade truck or a truck that requires a commercial driver's license to operate.
	AAPA teaches that mobile derricks often suffer from excessive weight (see paragraph 0003 of the instant specification).
	Baaske teaches that rigs which can be made “smaller, lighter, and more compact than conventional drilling rigs” can provide “improved mobility” and “likely do not require a commercial driver’s license” (see paragraphs 0003 and 0038).
	It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Back by providing lightweight materials where possible in order to reduce the weight of the rig such that a CDL would not be required to move the rig, as AAPA and Baaske collectively teach that such modifications would reduce costs associated with drilling operations.

Allowable Subject Matter
Claims 4, 7, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references provide further examples of hydraulically-operated mobile drilling rigs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E FULLER whose telephone number is (571)272-6300. The examiner can normally be reached M-F 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E FULLER/Primary Examiner, Art Unit 3676